      Case 1:19-cv-07181-JGK Document 12 Filed 11/15/19 Page 1 of 1




                                                     November 15, 2019
VIA ECF
Hon. John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
       RE:     Goitein v. Just Energy Group Inc. et al., No. 19-cv-07181-JGK
               White v. Just Energy Group Inc. et al., No. 19-cv-08236-JGK

Dear Judge Koeltl:
       We represent Defendant Just Energy Group Inc. in these cases. We write to
confirm that the conferences scheduled for next week in these two related matters will be
held concurrently at the same date and time, Thursday, November 21, 2019, at 4:30 PM
in Courtroom 14A, 500 Pearl Street, New York, NY 10007.
       Goitein and White are related cases, both putative securities class actions brought
by shareholders of the same company based on the same facts and asserting the same
claims. Goitein is the first-filed case. Several months ago, the Court entered a
scheduling order on the Goitein docket (Dkt. 7), and scheduled an initial conference for
Thursday, November 21, 2019, at 4:30 PM. White is a later-filed case, which was
scheduled for an initial conference on Monday, November 18, 2019. (A third related
case, Brodeur, No. 19-cv-07181-JGK, is not currently scheduled for an initial
conference.)
       We contacted the Court Clerk by telephone on the afternoon of November 14,
2019, to address this scheduling matter, and confirmed that the initial conference in White
should be moved to the same date and time as the scheduled conference in Goitein. We
were directed to submit this letter to that effect, and we notified opposing counsel of the
scheduling clarification.
      We look forward to discussing these cases with the Court at the initial conference
on Thursday, November 21, 2019, at 4:30 PM.
                                                     Respectfully submitted,


                                                     /s/ Jason Cyrulnik
                                                     Jason Cyrulnik

cc:    Counsel of record (via ECF)
